1                                                           Hon. Richard A. Jones
2

3

4
                      UNITED STATES DISTRICT COURT
5                    WESTERN DISTRICT OF WASHINGTON
                               AT SEATTLE
6

7      UNITED STATES OF AMERICA,                   NO. CR18-131 RAJ

8                                Plaintiff         ORDER GRANTING MOTION
       v.                                          TO WITHDRAW EXHIBITS
9

10     CHARLES ROLAND CHEATHAM,

11                               Defendant
12
            THIS MATTER comes before the Court upon Defendant Charles
13
     Roland Cheatham’s Motion to Withdraw Exhibits (Dkt. #804). The Court,
14   having considered the motion, and finding good cause, hereby GRANTS the
15   motion. The exhibits filed under Dkt. #780-786 and 788-796 will not be
16   considered by the Court as they have been replaced by a more concise set of

17   exhibits filed by Defendant Cheatham.
            DATED this 12th day of June, 2019.
18

19

20
                                             A
                                             The Honorable Richard A. Jones
21                                           United States District Judge
22

23                                                                   Edmond Law, PLLC
      ORDER GRANTING MOTION
                                                                       2615 11th Ave W
      TO WITHDRAW EXHIBITS - 1
                                                                      Seattle, WA 98119
                                                                        (206) 428-7734
                                                                     (888) 842-3803 (fax)
